Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 14, respectively, of U.S. Patent No. 8,872,818. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 11 of the current application are anticipated by claims 3 and 14 of the patent no. ‘818.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PgPub. No. 2009/0265193 by Collins et al. (hereinafter ‘Collins’) in view of “Superstorm Sandy LiDAR Damage Assessment to Change Disaster Recovery” by UTC Spotlight (hereinafter ‘UTC’).
In regards to claim 1, Collins teaches computer-implemented method of inspecting a structure, the method comprising: receiving, by one or more processors, data collected by an unmanned aerial vehicle (UAV) corresponding to points on a surface of a structure; (See Collins paragraphs [0054]-[0056], Collins teaches flying robotic vehicle for capturing image of a surface of a structure.)
However, Collins does not expressly teach identifying, by the one or more processors, a plurality of coordinate sets associated with the UAV data, the coordinate sets each relating to vertical, horizontal, and depth distance measurements; generating, by the one or more processors, a 3D point cloud for the structure, wherein the 3D point cloud is generated based at least in part on the received UAV data and the plurality of coordinate sets; and reconstructing, by the one or more processors, a 3D model of the surface of the structure using the 3D point cloud.
UTC teaches identifying, by the one or more processors, a plurality of coordinate sets associated with the UAV data, the coordinate sets each relating to vertical, horizontal, and depth distance measurements; generating, by the one or more processors, a 3D point cloud for the structure, wherein the 3D point cloud is generated based at least in part on the received UAV data and the plurality of coordinate sets; and reconstructing, by the one or more processors, a 3D model of the surface of the structure using the 3D point cloud. (See UTC page 1, col. 2, UTC teaches disclosing mobile LiDAR system consists of a laser scanner to scan and collect measurements to create high-precision three-dimensional models; page 2, figure showing high resolution LiDAR data used to create 3-D environments. Therefore, the 3-D data points are associated with coordinate sets relating geo-referenced data information, such as vertical, horizontal, and depth distance measurements.)
At the time of the invention, it would have been obvious to one of ordinary skill in the art to Collins to include 3D model generating of UTC.   The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Collins in this manner because/in order to provide accurate assessment of damage occurred to the structure.  
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Collins with UTC to obtain the invention as specified in claim 1.

In regards to claim 2, Collins and UTC teach all the limitations of claim 1. Collins also teaches further comprising: analyzing, by the one or more processors, the 3D model of the surface of the structure to estimate a condition of the structure. (See Collins paragraph [0140], Collins teaches estimating condition of the structure.)

In regards to claim 3, Collins and UTC teach all the limitations of claim 1. UTC also teaches further comprising: deploying the UAV to project light onto the surface of the structure and detect light reflected off the surface of the structure using a light sensor, wherein the UAV data includes visual features associated with the structure. (See UTC page 1, Col. 2, UTC teaches LiDAR to assess the damage.)   

In regards to claim 4,  Collins and UTC teach all the limitations of claim 1. Collins also teaches further comprising: deploying the UAV to project an audio signal in a direction of the structure and receive an audio signal reflected off the structure using an audio sensor, wherein the UAV data includes audio features associated with the structure. (See Collins paragraph [0071]).  

In regards to claim 5, Collins and UTC teach all the limitations of claim 1. Collins also teaches further comprising: deploying the UAV to detect topographical features associated with the surface of the structure using a tactile sensor, wherein the UAV data includes the topographical features. (See Collins paragraph [0071]).

In regards to claim 7, Collins and UTC teach all the limitations of claim 5. Collins also teaches wherein deploying the UAV to detect topographical features includes deploying the UAV to implement a roller across the surface of the structure and to detect topographical features associated with the surface of the structure based on an imprint on the roller.  (See Collins paragraphs [0071] and [0049]).

In regards to claim 8, Collins and UTC teach all the limitations of claim 1. Collins also teaches further comprising: deploying the UAV to spray a chemical onto the surface of the structure and detect a presence of the chemical on the structure using a chemical sensor, wherein the UAV data includes topographical features associated with the surface of the structure based on the presence of the chemical on the structure. (See Collins paragraph [0071]).  

In regards to claim 9, Collins and UTC teach all the limitations of claim 1. Collins also teaches further comprising: deploying the UAV to mechanically pull on an object associated with the surface of the structure and to detect a resistive force of the object, wherein the UAV data includes the resistive force of the object.  (See Collins paragraphs [0052] and [0071]).

In regards to claim 10, Collins and UTC teach all the limitations of claim 1. Collins also teaches further comprising: deploying the UAV to capture thermal images of the structure to detect thermal features associated with the structure using a thermal sensor, wherein the UAV data includes the thermal features. (See Collins paragraphs [0071]).

Claims 11-15 and 17-20 recite limitations that are similar to that of claims 1-5 and 7-10, respectively. Therefore, claims 11-15 and 17-20 are rejected similarly as claims 1-5 and 7-10, respectively.

Claims 6 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collins in view of UTC as applied to claims 5 and 15 above, and further in view of US PgPub. No. 2009/0028003 by Behm et al. (hereinafter ‘Behm’)
In regards to claim 6, Collins and UTC teach all the limitations of claim 5. However, Collins and UTC do not expressly teach or suggest wherein deploying the UAV to detect topographical features includes deploying the UAV to depress a pad on the surface of the structure and to detect topographical features associated with the surface of the structure based on an imprint left on the pad. 
Behm teaches wherein deploying the UAV to detect topographical features includes deploying the UAV to depress a pad on the surface of the structure and to detect topographical features associated with the surface of the structure based on an imprint left on the pad. (Behm, para. [0008], disclosing an apparatus for providing information about a three-dimensional environment to a user, the apparatus including a handle, at least one sensor operatively coupled to the handle, a tactile pad disclosed on the handle, and a processor which receives signals from the at least one sensor and represent a physical environment sensed by the at least one sensor, indicating the tactile sensor can be the 3D contact scanner that detects 3D physical environment information by depressing the tactile pad on the surface of part of the structures in the physical environment).
At the time of invention, it would have been obvious to one of ordinary skill in the art to combine the tactile sensor of Behm with the sensors of Collins and UTC. The suggestion/motivation would have been to provide 3D information to a user that is highly accurate and robust.
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Collins with UTC to obtain the invention as specified in claim 6. 

Claim 16 recites limitations that are similar to that of claim 6. Therefore, claim 16 rejected similarly as claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTPAL D SHAH/Primary Examiner, Art Unit 2665